[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12386                ELEVENTH CIRCUIT
                                                            December 3, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                 D. C. Docket No. 06-01185-CV-T-30-MSS

CAREMEDIC SYSTEMS, INC.,


                                                           Plaintiff-Appellant,

                                  versus

THE HARTFORD CASUALTY INSURANCE COMPANY,


                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                            (December 3, 2008)


Before TJOFLAT, DUBINA, and HILL, Circuit Judges.
PER CURIAM:

      After careful consideration of the record in this case, the briefs, and the

arguments of counsel contained therein, we conclude that the judgment of the

Honorable James S. Moody, Jr., United States District Judge, Middle District of

Florida, in Caremedic Sys., Inc. v. Hartford Cas. Ins. Co., No. 8:06-CV-1185–T-

30MSS, 2008 WL 912437 (M.D.Fla. Apr. 1, 2008) is due to be affirmed based

upon the analysis set forth in its well-reasoned seventeen-page opinion.

      AFFIRMED.




                                          2